On Petition for Rehearing.
Pee, Curiam.
In this ease a rehearing was ordered and had before the court as now constituted; and, after a full and careful consideration of the questions involved, a majority of the court is of the opinion that the former decision prepared by Mr. Justice Goss is correct, and must stand.
The proposition has been advanced that McLain Cooper was a vice principal, and that therefore Harry J. Cooper would be responsible for the wrongful acts committed by him. It is clear that. McLain Cooper was a superior servant or vice principal. In fact, this proposition has never been denied by anyone. But it seems equally clear that this fact does not in any manner change the legal principles upon which defendant’s liability in this case must be determined. A servant represents and acts for the master in the performance of those duties which have been intrusted to him. And when a master has delegated to his servant certain duties to perform, or intrusted him with certain business to transact, the master becomes liable for the acts of this servant in the course of such employment. When a master employs a servant to supervise, oversee, give orders to, and generally manage, other servants in the performance of certain work, he becomes what is known as a superior servant or vice principal, and represents his master in his dealings with the subordinate servants in the course of the work to be performed. And the courts have generally held that, in the performance of such duties, the superior servant or vice principal .represents his master, and is therefore not a fellow servant, so as to exempt the master from liability under the fellow servant doctrine. And it is therefore generally held that the master is liable to subordinate servants for injuries sustained by reason of any act performed, or duty neglected, by such superior servant within the course of his employment. The mere engagement of a superior servant or vice principal does not, however, render a master liable for all his acts. The liability of the master still depends upon whether the acts upon which liability are predicated were incidental to the discharge of the functions of the vice principal. That is, the acts complained of must have some *196relation to the normal functions of the superior servant, and must have been performed within the course of his employment or in connection with some duty expressly or impliedly delegated to him by his principal, or have some relation to the business .or interest intrusted to him by his principal. See Labatt, Mast. & S. § 1466. In the case at bar no one questions the defendant’s liability, provided the act involved was performed by McLain Cooper within the course of his employment or in the performance of business intrusted to him. This fact was clearly recognized in the former opinion. But we do not believe that there is any evidence in this case from which it can be found that McLain Cooper, when he shot Boss, was acting within the course of his employment, in the performance of any duty expressly or impliedly delegated to him, or in the-furtherance of the defendant’s business or interest intrusted to him.
The proposition has also been advanced that the defendant was negligent in intrusting the management of the farm to McLain Cooper. While there were certain allegations in the complaint tending to predicate liability on this ground, it was conceded on the oral argument that no evidence was introduced to substantiate these allegations. And an examination of the record shows that not one word of testimony was offered tending to show that McLain Cooper had ever during his entire life by any word, act, or deed shown himself unfitted for the position in which he was placed by his father. Under these circumstances, not only was this ground of liability not substantiated by evidence, but it must be assumed that the plaintiff was unable to produce any evidence in support of such alleged ground of liability.
It will be noted from the former opinion that the question of the admissibility of the so-called dying declarations was not expressly passed upon, although it was intimated that such declarations are inadmissible in civil actions. The principal reason for the admissibility of dying declarations is what has been termed the “principle of necessity;” that is, if such declarations were not admitted in evidence, it would be impossible to produce any other evidence from the same source, that is, from the declarant. Wigmore, Ev. §§ 1421, 1436. Manifestly, this reason does not exist and cannot be invoked for the introduction of the dying declarations in the instant case. The shooting took place on March 11, 1911. The so-called dying declaration was *197subsequently prepared some two or three weeks before it was signed. It was finally signed by the declarant on June 29, 1911. Under our laws, provision has been made, not only for the taking of depositions in pending actions, but for the perpetuation of testimony in probable or possible actions. Comp. Laws 1913, § 7927. It appears from the record in this case that the dying declaration was first taken by the then court reporter in the form of answers given to questions propounded by plaintiff’s attorney, and that subsequently the statements so elicited were prepared in narrative form and submitted to, and gone over by, the declarant while in the possession of all his faculties, and eventually signed by him on June 29, 1911. Manifestly, plaintiff could have had this testimony perpetuated in the manner provided by statute with no greater hardship to the declarant than that to which he was subjected in the preparation of the dying declaration, and with no greater expense to plaintiff. While the rule that dying declarations, are inadmissible in civil cases has been criticized, it is nevertheless true that such rulo has been established and settled by the overwhelming weight of judicial authority in this country, and it is now so well established that it would in effect constitute legislation on the part of the courts to change it. In fact, Professor Wigmore in concluding his criticism of the rule recognizes this to be so; as he says: “They (the limitations) should be wholly abolished Toy legislationWigmore, Ev. § 1436. It may also be observed that the courts and legal writers who have criticized the rule have apparently failed to consider the fundamental distinction between civil and criminal actions with respect to the reception of evidence therein. In pending civil actions the testimony of witnesses ■may be taken by deposition. In anticipated civil actions the testimony of witnesses may be perpetuated. But not so with respect to criminal actions, as the Federal Constitution, and the Constitutions of most of the states, secure to the accused the right to be confronted with the witnesses against him. 12 Cye. 543. In this state the right to take depositions in a criminal action is granted to a defendant therein only. (Comp. Laws 1913, §§ 11039-11062.) In the case at bar, for instance, the testimony of Boss could not have been taken either by deposition' or under proceedings for its perpetuation so as to render it admissible under the laws of this state in the criminal action against McLain *198Cooper, but such testimony could have been taken — and there was ample time in which to do so — for use in this or any other civil action.
We are agreed that the former opinion must stand.